DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 22 February 2022 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 4, 11, 13, and 16-18 have been amended. Claims 1-20 are all the claims pending in the application. Claims 1-9 and 12-20 are rejected. Claims 10-11 are objected to. This action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of that amendments to claims 1, 11, and 16, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
On pages 8-9 of the Amendment, Applicants argue that Assefa’s teaching that the integrated light source 200 is configured to increase illumination in order to illuminate the image target “in order to maintain consistence in illumination levels of image target 140 in varying weather conditions” teaches away from the claimed solution of obtaining a first image with the light source switched on and obtaining a second image with the light source switched off.  
However, according to MPEP 2145(X)(D)(1):
"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

	The Examiner submits that Assefa’s teaching of maintaining consistent illumination during imaging with illumination, as highlighted by the Applicants, is specific to one alternative (imaging with the use of illumination), but does not criticize, discredit, or otherwise discourage the solution claimed (providing further imaging without illumination). Assefa discloses the desire to maintain consistent illumination levels in the particular (first) condition in which illumination of the target object is desirable during imaging. Raveh discloses a similar (first) condition in which the target object is illuminated during imaging “to measure the maximum reflectance” ([0106]). Raveh further discloses an alternative (second) condition in which it is desirable to remove illumination of the target object during imaging “to measure the minimum reflectance” ([0106]). Notably, this alternative taught by Raveh provides the identical advantage of the invention highlighted by the Applicants on page 9 of the Amendment – to suppress illumination. 
	As noted by the Applicants, Assefa discloses that the light source provides consistent illumination in environments in which illumination may vary due to varying weather conditions. However, this teaching about the use of the light source is specific to performing imaging under the first condition when illumination is desired. Assefa’s disclosure about the usefulness of the light source when imaging under the first condition does not criticize, discredit or otherwise discourage the solution taught by Raveh. Stated another way, Assefa’s disclosure about the optimal way of capturing images “using an integrated light source” (i.e., the first condition) when lighting is desirable does not discourage Raveh’s alternative solution of also capturing images while not using the light source (i.e., the second condition) when lighting is not desirable. Indeed, in view of Raveh’s teaching to capture images of the target with both “maximum reflectance” and “minimum reflectance” ([0106]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Assefa to obtain a first image of the plant with consistent illumination, as provided by the light source, and to obtain a second image of the plant with no illumination (as claimed) for the reasons discussed in the previous action and further discussed below. 
Moreover, the proposed modification does not render Assefa’s invention unsatisfactory for its intended purpose. Specifically, Assefa’s invention is directed to imaging “a piece of vegetation or plant” in order to “understand the health of crops”, for example ([0038]). Raveh discloses an alternative solution to achieve the identical purpose – namely, performing imaging “to differentiate HLB symptomatic leaves from healthy and zinc deficient leaves” ([0085]). Since Raveh’s solution builds on the concept taught in Assefa of imaging the plant under illumination by also imaging the plant without illumination ([0106]) and achieves the same intended purpose (assessing health of an imaged plant), Raveh’s teachings do not render Assefa’s invention unsatisfactory for its intended purpose. Indeed, Raveh’s teachings improve upon Assefa’s method, both references seeking to assess plant health. Thus, Assefa does not teach away from Raveh’s solution, contrary to Applicants’ assertions.

On pages 9-10 of the Amendment, Applicants further argue that Raveh does not teach or suggest switching the light source on and off or capturing images under such conditions. In support of this argument, Applicants contend that Raveh discloses taking pictures of leaves with a polarizing filter but always with the light on. 
The Examiner agrees that Raveh’s light source is always on during imaging, but submits that Applicants’ characterization of the use of Raveh’s filter is incomplete. Raveh discloses imaging the plant with a first “polarized filter mounted in front of the lamp” and a second polarized filter installed “in two separate positions: parallel to the lamp filter (to measure the maximum reflectance) and perpendicular to the lamp filter (to measure the minimum reflectance)” ([0106]). An ordinarily skilled artisan would recognize that all of the light from lamp will be allowed to pass when the polarized filters are in parallel with one another, while no light is allowed to pass when the polarized filters are perpendicular with one another. That is, Raveh discloses capturing a first image with illumination (since the parallel filters allow all light from the lamp through) and capturing second image without illumination (since the perpendicular polarized filters block all light from the lamp). Importantly, the effect achieved is identical to capturing the first image with the lamp on and capturing the second image with the lamp off. This is made clear by Raveh’s disclosure that the first image is captured “to measure the maximum reflectance” (i.e., with full illumination) while the second image is captured “to measure the minimum reflectance” (i.e., with no illumination). Notably, Assefa discloses that a computer application can control the light levels from the integrated light source 200 ([0034]). Thus, Raveh’s effect of utilizing polarizing filters to provide maximal and minimal illumination can be identically achieved by turning Assefa’s light source on and off. 
In view of the foregoing, as discussed in the previous action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Assefa to utilize an RGB camera to capture images of the plant with and without illumination, then utilize ratios between the images at particular wavelengths (colors) to determine whether the plant is healthy, as taught by Raveh, to arrive at the claimed invention discussed above. More specifically, Assefa’s system of capturing images of plants using a variable-intensity light source to assess plant health as modified by Raveh’s method of capturing a first image of the plant with maximal illumination and a second image of the plant with minimal illumination can yield a predictable result of assessing plant health since both references teach this desirable outcome. Thus, a person of ordinary skill would have appreciated including in Assefa the ability to capture a first image with the light source switched on, obtaining a second image of the plant with the light source switched off, and determining plant health based on ratios between the first and second images at particular wavelengths since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

For all of the foregoing reasons, the prior art rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-9, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0231171 to Assefa et al. (cited in IDS filed 24 April 2020; hereinafter “Assefa”) in view of U.S. Patent Application Publication No. 2017/0131200 to Raveh et al. (hereinafter “Raveh”).
As to independent claim 1, Assefa discloses a handheld device for determining a status of a plant (Abstract and [0038-0041] disclose that Assefa is directed to a mobile device 105 which analyzes spectral data of an imaged plant in order to determine properties of the plant) comprising: - a multi pixel digital colour sensor, configured for obtaining a colour image of a part of the plant which the status is to be determined (Fig. 3 shows integrated camera 110; [0030] discloses that the integrated camera captures images comprising spectral information at particular wavelengths which presupposes that the image is a color image); - a light source arranged for providing broadband illumination, wherein the light source and the multi pixel digital colour sensor are arranged in substantially a same plane (Fig. 3 shows integrated light source 200 in the same plane as the integrated camera 110); - a light guide for guiding the light from said light source into the direction of the multi pixel digital colour sensor (Fig. 3 shows light guide 300 which allows light from the integrated light source 200 to be propagated onto the integrated camera 110; see [0035-0036]); - a sample space, provided between the multi pixel digital colour sensor and a portion of the light guide, for insertion of at least a part of the plant which the status is to be determined, therein (Fig. 3 shows a space between the light guide 300 and the integrated camera 110 where a plant 140 is inserted); - a processing unit configured for controlling at least the multi pixel digital colour sensor and the light source ([0034] discloses that a computer application can control the light levels from the integrated light source 200 and the image capture by integrated camera 110), characterised in that the processing unit is configured for: - switching the light source on and off ([0034] discloses that a computer application can control the light levels from the integrated light source 200), - obtaining a first image of the part of the plant with the multi pixel digital colour sensor with the light source switched on and transmitting broadband illumination using the light guide through the part of the plant into the multi pixel digital colour sensor ([0035-0037] discloses capturing an image of the plant 140 with the integrated sensor 110, the plant 140 being illuminated by light from the integrated light source 200 directed by light guide 300). 
Assefa does not expressly disclose the multi pixel digital colour sensor comprising at least a red (R), green (G) and blue (B) colour component, together forming a set of colour components or obtaining a second image of the part of the plant with the multi pixel digital colour sensor, with the light source switched off and not illuminating the part of the plant, (i) determining a first colour value representative of a difference in intensity values in the first and the second image for a first of the colour components, (ii) determining a second colour value representative of a difference in intensity values in the first and the second image for a second of the colour components, (iii) calculating a value representative of the status of the plant using the first colour value and the second colour value. 
Raveh, like Assefa, is directed to determining the health of a plant based on spectral analysis of images thereof ([0078-0087] and Fig. 4). In particular, Raveh discloses capturing an image of a leaf of the plant with an RGB camera while illuminated and capturing another image of the leaf of the plant while a polarized filter blocks the illumination, then calculating a ratio between the images at all wavelengths. The ratios at particular wavelengths (colors) are determined as being indicative of healthy or HLB-symptomatic leaves ([0078-0080, 0106-0109, 0185] and Figs 3A-3D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Assefa to utilize an RGB camera to capture images of the plant with and without illumination, then utilize ratios between the images at particular wavelengths (colors) to determine whether the plant is healthy, as taught by Raveh, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately diagnose the state of the plant. 
As to claim 2, the proposed combination of Assefa and Raveh teaches the handheld device according to claim 1 (See above), wherein the device is a smartphone, a laptop or a tablet ([0021] of Assefa discloses that the mobile device 105 may be a smartphone, a laptop, or a tablet).
As to claim 4, the proposed combination of Assefa and Raveh teaches the handheld device according to claim 1 (See above), wherein the sample space allows the insertion of an unprocessed part of the plant which the status is to be determined (Fig. 3 of Assefa shows a space between the light guide 300 and the integrated camera 110 where a plant 140 is inserted).
As to claim 5, the proposed combination of Assefa and Raveh teaches the handheld device according to claim 1 (See above), wherein the multi pixel digital colour sensor is selected from a CMOS image sensor and a CCD image sensor ([0020] of Assefa discloses that the integrated camera 110 is a CMOS image sensor). 
As to claim 6, the proposed combination of Assefa and Raveh teaches the handheld device according to claim 1 (see above), wherein the light source is a flash light of the handheld device ([0034-0037] of Assefa discloses the use of integrated light source at the time of imaging by the integrated camera 110, as a flash light).
As to claim 8, the proposed combination of Assefa and Raveh teaches the handheld device according to claim 1 (see above), wherein the light guide is detachably attached to the handheld device (Abstract of Assefa discloses that the light guide is part of a detachable housing coupled to the mobile device).
As to claim 9, the proposed combination of Assefa and Raveh teaches the handheld device according to claim 1 (See above), wherein the light guide is part of a cover of the handheld device (Fig. 3 shows that the light guide 300 covers the mobile device 105).
As to claim 13, the proposed combination of Assefa and Raveh teaches the handheld device according to claim 1 (see above), wherein the processing unit is configured to use at least one colour component that is less sensitive to changes in the status of the plant than the other of the colour components ([0106-0108] of Raveh discloses that the ratio at certain wavelengths (colors) are more indicative of plant health than others). 
As to claim 16, the proposed combination of Assefa and Raveh teaches a method for determining the status of the plant using a handheld device as defined in claim 1 (see above), the method including: - obtaining, using the multi pixel digital colour sensor, the first image of the part of the plant while the light source is switched on and transmits the broadband illumination through the part of the plant onto the multi pixel digital colour sensor, - obtaining, using the multi pixel digital colour sensor, the second image of the part of the plant while the light source is switched off and does not illuminate the part of the plant, and - calculating the status of the plant by having the processing unit: (i) determine the first colour value representative of the difference in intensity values in the first and the second image for the first of the colour components;  (ii) determine the second colour value representative of the difference in intensity values in the first and the second image for the second of the colour components; and (iii) calculate the value representative of the status of the plant using the first colour value and the second colour value ([0035-0037] of Assefa discloses capturing an image of the plant 140 with the integrated sensor 110, the plant 140 being illuminated by light from the integrated light source 200 directed by light guide 300; [0078-0080, 0106-0109, 0185] and Figs 3A-3D of Raveh discloses capturing an image of a leaf of the plant with an RGB camera while illuminated and capturing another image of the leaf of the plant while a polarized filter blocks the illumination, then calculating a ratio between the images at all wavelengths, and the ratios at particular wavelengths (colors) are determined as being indicative of healthy or HLB-symptomatic leaves).
As to claim 18, the proposed combination of Assefa and Raveh teaches the method according to claim 16 (see above), wherein the part of the plant is a leaf or a part thereof ([0038] of Assefa discloses that the image target 140 is a piece of vegetation or plant).

Claims 3, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa in view of Raveh and further in view of U.S. Patent Application Publication No. 2014/0267670 to Tipgunlakant et al. (cited in IDS filed 24 April 2020; hereinafter “Tipgunlakant”).
As to claim 3, the proposed combination of Assefa and Raveh does not expressly disclose that the sample space is a slit. 
Tipgunlakant, like Assefa, is directed to visual inspection of a sample using a mobile device 100 and a light guide which directs light from an integrated light source 702 to an integrated camera 701 with the sample placed therebetween (Abstract and Figs. 8-12). Tipgunlakant discloses that the space within which the sample is placed is a slit (Figs. 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Assefa and Raveh to provide a slit for the sample, as taught by Tipgunlakant, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to better control illumination of the sample.
As to claim 7, the proposed combination of Assefa, Raveh, and Tipgunlakant teaches the handheld device according to claim 1 (See above), wherein the light guide includes a light diffusor ([0057] of Tipgunlakant discloses that the backlight illumination system 706 may comprise one or more diffusers and/or optical filters placed into the optical path of the illumination light delivered by the light guide 705 in order to provide a uniform backside illumination profile of the removable medium 302).  
As to claim 19, the proposed combination of Assefa, Raveh, and Tipgunlakant teaches the handheld device according to claim 7 (See above), wherein the light diffusor is manufactured from a diffusively translucent material ([0057] of Tipgunlakant discloses that the backlight illumination system 706 may comprise one or more diffusers and/or optical filters placed into the optical path of the illumination light delivered by the light guide 705; the diffuser must be made from translucent material to achieve diffusion while also allowing light to reach the sample and camera). 

Claims 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa in view of Raveh and further in view of U.S. Patent Application Publication No. 2016/0307040 to Shulman (hereinafter “Shulman”).
As to claim 12, the proposed combination of Assefa and Raveh does not expressly disclose that the processing unit is configured for calibrating the first colour value; and the second colour value. 
Shulman, like Raveh, is directed to deriving attributes of plants based on spectral analysis of color images thereof (Abstract). Shulman discloses calibrating the R, G, and B color values of the images to produce greater differentiation ([0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Assefa and Raveh to calibrate the R, G, and B color values, as taught by Shulman, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to produce greater differentiation ([0115] of Shulman).
As to claim 15, the proposed combination of Assefa, Raveh, and Shulman further teaches the handheld device according to claim 1 (see above), the device further comprising a communications unit configured for communicating the determined status of the plant, or a parameter derived therefrom, to an applicator system ([0109] of Shulman discloses utilizing the photosynthetic analysis to control water, light, or fertilization systems).
As to claim 17, the proposed combination of Assefa, Raveh, and Shulman further teaches the method according to claim 16 (see above) including taking an action, the action being one of watering, fertilizing, harvesting, shielding, ventilating, or heating, on the basis of the value calculated in step (iii) ([0109] of Shulman discloses utilizing the photosynthetic analysis to control water, light, or fertilization systems).
As to claim 20, the proposed combination of Assefa, Raveh, and Shulman further teaches the handheld device according to claim 15 (see above), wherein the applicator system is one of a fertilization, fertigation, or watering system ([0109] of Shulman discloses utilizing the photosynthetic analysis to control water, light, or fertilization systems).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Assefa in view of Raveh and further in view of U.S. Patent Application Publication No. 2018/0052088 to Sarkar et al. (hereinafter “Sarkar”).
As to claim 14, the proposed combination of Assefa and Raveh does not expressly disclose that the processing unit is configured for obtaining the first and second image in response to a single user command.
Sarkar, like Assefa, is directed to image-based inspection (Abstract). Similar to Raveh, Sarkar discloses pulsing illumination of the sample being inspected ([0027]). Sarkar discloses that the pulsed illumination is synced to a camera 12 and controlled for triggered image acquisition ([0027, 0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Assefa and Raveh to capture the images of the sample using pulsed illumination synced with a camera for triggered image acquisition, as taught by Sarkar, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce work for the user.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663